DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 22, 24, 25 & 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2007/0211254) in view of Horii et al. (US 2010/0041065).
Regarding claims 1 & 31, Matsushita et al. teach an assay unit comprising: 
a microfluidic chip with a microfluidic system to convey a physiological sample or analyte solution (e.g., specimen 79) through one or more microfluidic channels (60) arranged on the chip (Abstract, ¶ 0020+), and 
a photonic system with two or more rectangular waveguide structures (43/50/51) arranged on the chip and configured to guide excitation light (e.g., excitation light source 3 ¶ 0004, light source 42, ¶ 0099), 
a plurality of detection sites (i.e., intersection areas of 60 & 51 having receptors 62, such as sites above the switching windows 52 in Fig. 5) within the one or more microfluidic channels (60, see Figs. 4, 5, 13, 26 & 27 for example), each of the detection sites at and within an intersection crossing point of the one or more microfluidic channels with one of the two or more rectangular waveguide structures (see Figs. 13-15 for example), the detection sites each comprising a capture spot (e.g., receptor spots 62, 63) on a surface of a corresponding one of the two or more rectangular waveguide structures (see Fig. 39 for example), the capture spot including a coating of capture molecules of an assay, immobilized on the surface of the corresponding one of the two or more rectangular waveguide structures (see i.e., “The test board has a plurality of channels in which a specimen flows, receptors are fixed in each of the channels, and cross regions of the channels and the cores overlap overlapped portions of the cores and the switching elements when viewed from the test board.” ¶ 0020 & “the receptors (probe protein) 62 that bind to the specific ligand are fixed” ¶ 0111; and Figs. 13-15 for example), 
wherein the two or more waveguide structures (43/50/51) are capable of guiding an evanescent field of light (see i.e., “when light propagating in the core 51 is incident on the switching window 52, the light is total-reflected by the switching window 52.” ¶ 0109; see also “As shown in FIG. 6, light 48 emitted from the light emitting element 47 in the light source 42 enters a corresponding core 51 from the end face, propagates in the core 51 while repeating total reflection by the interface of the core 51, goes out from the other end of the core 51, and is received by the light emitting element 49 in the detector 46.” ¶ 0113, 0115+) to overlap with the detection sites (see Figs. 4 & 13-15 for example) and excite fluorophores present in the microfluidic channel at the capture spots (see i.e., “[...] in the case of constructing the optical analyzing apparatus as a fluorescence detection type optical analyzing apparatus, when sample DNA marked with a fluorescent dye or the like is passed to a channel in a test board in which probe DNA is adhered at high density, DNA complementary to each other binds” ¶ 0180), and 
wherein each of the two or more waveguide structures (43) comprises a linear structure (see Fig. 4 for example) with a certain refractive index that is surrounded by media of a lower refractive index (e.g., cladding 50 ¶ 0106; see also lower and upper cladding layers 202, 204 ¶ 0172), such that light within the waveguide structures capable of freely propagate along a linear dimension of the linear structure, but is confined in lateral dimensions outside of the detection sites (see Figs. 6, 13-15 & ¶ 0172 for example).  
Matsushita et al. further teach in Fig. 3 & ¶ 0009 that it is known in the art an optical waveguide 33 in which a plurality of cores 32 are formed in cladding 31 and the cores 32 of the optical waveguides 33 are directly fixed with different antibodies are fixed with metallic films 34.  However, Matsushita et al. do not explicitly teach the capture spot including a coating of capture molecules of an assay, immobilized directly on the surface of the corresponding one of the two or more rectangular waveguide structures; wherein in an assay area, one or more capture spots are located on at least one of the lateral surfaces of the core of the certain waveguide structure, the one or more capture spots comprising the coating of capture molecules of an assay, immobilized on the at least one of the lateral surfaces.

Horii et al. teach an assay unit for carrying-out fluorescence-detected assays on one or more physiological samples, comprising: 
a microfluidic chip (1) with a microfluidic system to convey a physiological sample or analyte solution (S) through one or more microfluidic channels (13) arranged on the chip (see Fig. 1 for example), and 
a photonic system (e.g., sensor chip 10/10”) with a rectangular waveguide structure (12b; see also Fig. 11a showing a rectangular shaped sensor chip/portion 58) arranged on the chip and configured to guide excitation light (see ¶ 0166 & Fig. 8 for example), 
a plurality of detection sites (i.e., sites of antibody B1, ¶ 0089+) within the one or more microfluidic channels (see Figs. 8 & 11b for example), the detection sites each comprising a capture spot (i.e., spots of antibody B1) on a surface of a corresponding one of the rectangular waveguide structure (see Fig. 8 for example), the capture spot including a coating of capture molecules of an assay (e.g., antibody B1), immobilized directly on the surface of the corresponding one of the two or more rectangular waveguide structures (see Fig. 8 & ¶ 0033 for example), 
wherein the rectangular waveguide structure is capable of guiding an evanescent field of light to overlap with the detection sites and excite fluorophores present in the microfluidic channel at the capture spots (¶ 0166-0169+), and 
wherein the rectangular waveguide structure comprises a linear structure (see Fig. 11a for example) with a certain refractive index that is surrounded by media of a lower refractive index (¶ 0139), such that light within the rectangular waveguide structure can freely propagate along a linear dimension of the linear structure (see Fig. 1 for example),  
wherein in an assay area (i.e., sensor chip area), one or more capture spots are located on at least one of the lateral surfaces of the core of the certain waveguide structure, the one or more capture spots comprising the coating of capture molecules of an assay, immobilized on the at least one of the lateral surfaces (see Figs. 11a, 11b for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Matsushita et al. with the teachings of Horii et al. to have a capture spot including a coating of capture molecules of an assay, immobilized directly on the surface of the corresponding one of the two or more rectangular waveguide structures (see Horii et al. Fig. 8 & ¶ 0033 for example); wherein in an assay area, one or more capture spots are located on at least one of the lateral surfaces of the core of the certain waveguide structure, the one or more capture spots comprising the coating of capture molecules of an assay, immobilized on the at least one of the lateral surfaces (see Figs. 11a, 11b for example) to enhance detection sensitivity (Horii et al. ¶ 0056, 0062-0064) by minimizing interfering signals.

With regard to limitations in claims 1, 24, 25, 27 & 28 (e.g., “…to overlap with and pass through the detection sites and excite fluorophores present in the microfluidic channel at the capture spots”, “…such that light within the waveguide structures can freely propagate along a linear dimension of the linear structure, but is confined in lateral dimensions outside of the detection sites”, “the excited fluorophores emit fluorescence light from the detection sites”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since the claim is drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claim, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  

Regarding claims 3, 6, 22 & 29, modified Matsushita et al. teach an assay unit:
3.	wherein in the detection sites, a core (51) of the two or more rectangular waveguide structures is arranged on a substrate layer (e.g., base glass 84), and is embedded in a cladding layer (50), such that only an upper surface of the core of the certain each waveguide structure opposite to the substrate layer faces the capture spot and the inner volume of the microfluidic channels (see Figs. 6 for example);  
6.	comprising one or more coupling elements (e.g., condenser lens 191) for coupling a light beam into the two or more rectangular waveguide structures, and/or one or more coupling elements (e.g., condenser lens 192) for coupling a light beam out of the two or more waveguide structures (¶ 0168);
22.	further comprising a superstrate layer (e.g., cover member 64) on top of a substrate cladding layer, and forming a cover of the microfluidic channels (¶ 0110).  
29.	further comprising one or more coupling elements (e.g., condenser lens 191) for coupling a light beam into the two or more rectangular waveguide structures (see ¶ 0168 & Fig. 44), and/or one or more coupling elements (e.g., condenser lens 192) for coupling the remaining portion of the light out of the two or more rectangular waveguide structures (see ¶ 0168 & Fig. 44).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2007/0211254) in view of Horii et al. (US 2010/0041065), and further in view of Duer et al. (US 2009/0312188).
Regarding claim 5, Matsushita et al. do not explicitly teach wherein the two or more rectangular waveguide structures comprise a bundle of multimode waveguides.
Duet et al. teach an assay unit (100) for carrying out fluorescence detected assays on one or more physiological samples (Abstract), comprising: 
a microfluidic chip with a microfluidic system (¶ 0097) to convey a physiological sample or analyte solution through one or more microfluidic channels (309) arranged on the chip (see Fig. 3F for example), and 
a photonic system with two or more rectangular waveguide structures (e.g., waveguides 308 in Fig. 3B for example) arranged on the chip to guide excitation light (¶ 0102+) in the near IR, visible, or near UV range (¶ 0081), the one or more microfluidic channels and the two or more waveguide structures crossing each other at a detection site (see ¶ 0072, 0087+ & Figs. 3-4 for example), 
wherein in an assay area (e.g., optical sensing sites 312), where a certain microfluidic channel and a certain waveguide structure cross each other (see Fig. 3 for example; the claim is sufficiently broad to have properly read on Figs. 3A-3F & ¶ 0173+); and  
wherein in the assay area (optical sensing sites), one or more capture spots (e.g., immobilized molecules) are located on at least one of the lateral surfaces of the core of the certain waveguide structure (¶ 0013, 0149, 0249+), the one or more capture spots comprising a coating of capture molecules of an assay, immobilized on the at least one of the lateral surfaces (see Figs. 8A-C for example);wherein the two or more rectangular waveguide structures (308) include any essentially linear structures (see Fig. 3C for example) with a certain refractive index that is surrounded by media (e.g., cladding layer 324) of lower refractive index (¶ 0113), such that light coupled into the waveguide can freely propagate along the linear structure dimension, but is confined in the other two dimensions (see Fig. 3C);
wherein in the assay area, the core of the certain waveguide structure is arranged on a substrate layer (see Figs. 5, 6, 10), and is embedded in a cladding layer (see Fig. 5D for example);
5.	wherein the waveguide structures comprise a bundle of waveguides, said waveguides being multimode waveguides (¶ 0090); 
having one or more coupling elements for coupling a light beam into the one or more waveguides, and/or one or more coupling elements for coupling a light beam out of the one or more waveguides (¶ 0006, 0085+);
wherein waveguide structure comprises of a substrate layer (e.g., silica layer (SiO2) 622), a core layer (e.g., silicon layer (Si3N4) 620) of higher refractive index than the substrate (¶ 0118), and a cladding layer (624) of lower refractive index than the core layer (622, ¶ 0113); and
wherein a superstrate layer is deposited on top of a substrate cladding layer (¶ 0221), and forms a cover of the microfluidic channels (¶ 0088, 0228).  
It is noted that the claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement, and therefore it would have been obvious to one of ordinary skill in the art to utilize multimode waveguides to extend the light propagation through the waveguide structures. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2007/0211254) in view of Horii et al. (US 2010/0041065), and further in view of Hofmann et al. (Three-Dimensional Microfluidic Confinement for Efficient Sample Delivery to Biosensor Surfaces. Application to Immunoassays on Planar Optical Waveguides, Anal. Chem. 2002, 74, 5243-5250, IDS 08/28/2018).
Regarding claim 26, although Matsushita et al. teach the assay unit further comprising a fluorescence detector unit (e.g., detector 46).  Although Matsushita et al. teach the ability to control the light angle (i.e., “Although not shown, it is also possible to construct the light source by the light emitting elements and micro mirrors and guide light emitted from the light emitting element 47 to a core by controlling the angle of the micro mirrors.” ¶ 0179), the reference does not explicitly teach the detector unit is above the detection sites and the microfluidic channels.  
Hofmann et al. teach a microchip-based flow analyzing device comprising a fluorescence detector unit (e.g., photo receiver) above detection sites and microfluidic channels (see Fig. 3).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Matsushita et al. with a fluorescence detector unit above detection sites and the microfluidic channels, as taught by Hofmann et al. to enable adjustment of the angle without repositioning the system components (Hofmann et al. Fig. 3).

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest: An assay unit according to claim 1, wherein each of the detection sites is not covered by the media of the lower refractive index, whereby the evanescent field of light is not confined in a lateral dimension through the detection sights.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
35 USC § 112 rejections have been withdrawn.
In response to the Applicant’s argument that “Matsushita does not teach a plurality of detection sites within the one or more microfluidic channels, each of the detection sites at and within an intersection crossing of the one or more microfluidic channels”, Examiner disagrees.  Matsushita et al. teach, among other things, a plurality of detection sites (i.e., intersection areas of 60 & 51 having receptors 62, such as sites above the switching windows 52 in Fig. 5) within the one or more microfluidic channels (60, see Figs. 4, 5, 13, 26 & 27 for example), each of the detection sites at and within an intersection crossing point of the one or more microfluidic channels (see Figs. 13-15 for example). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798